WHAM, District Judge.
The general allegation in the amendment to the complaint that the amount in controversy is more than $3,000 is in the nature of a conclusion of fact and is insufficient to sustain the jurisdiction of the court when the allegations of definite and concrete facts in the body of the complaint itself show that less than the jurisdictional amount is involved. Lion Bonding & Surety Co. v. Karatz, 262 U.S. 77, 78, 86, 43 S.Ct. 480, 67 L.Ed. 871; KVOS v. Associated Press, 299 U.S. 269, 277, 57 S.Ct. 197, 81 L.Ed. 183.
The plaintiffs’ complaint, as amended, must be and is hereby dismissed on defendants’ motion because it appears from the facts stated therein that the jurisdictional amount is not involved.